Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.1 Filed 12/23/20 Page 1 of 15

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

JOEL ERIC JACOB,
Plaintiff,

VS.

COLLEEN V. RONAYNE,

Defendant.

COMPLAINT
Now comes Plaintiff, JOEL ERIC JACOB, through counsel, and for
his complaint against the above named Defendant states as follows:

1. That Plaintiff JOEL ERIC JACOB is a resident of Michigan,
residing in Charlevoix County, Michigan.

2. That Defendant COLLEEN V. RONAYNE is a resident of this
judicial district, residing in Oakland County, Michigan.

3. That the occurrences giving rise to the claims set forth in this
matter occurred within this judicial district, specifically the County of

Oakland, State of Michigan. Thus, venue is proper in this Court pursuant to

28 USC § 1391, et. seq.
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.2 Filed 12/23/20 Page 2 of 15

4. That jurisdiction in this Court is proper pursuant to 28 USC §
1331(federal question) because one or more of the claims set forth in this
action arise under federal law, specifically 42 USC § 1985 and 1988.

5. That as to the state law claims set forth in this case, they arise
out of the same body of operative facts that exist for the federal claims,
and, as such, the Plaintiff requests that this Honorable Court accept
jurisdiction over those claims pursuant to the doctrine of supplemental
jurisdiction, as codified in 28 USC § 1367.

BACKGROUND FACTS

6. That the Plaintiff is a business owner who Is also active in

several charitable endeavors relating to eradicating world hunger, in

addition to being active in his synagogue.

iT: That as a result of the Plaintiff's business and charitable

endeavors, he often travels internationally.

8. That the Plaintiff has 5 children.

9. That the Plaintiff and his former wife, Lauren Beth Jacob, were
involved in a divorce proceeding (Oakland County Circuit Court Case No.

2012-793255-DM), which resulted in a Judgment of Divorce being entered

on May 22, 2013.
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.3 Filed 12/23/20 Page 3 of 15

10. That Defendant Ronayne initially became involved in the
Plaintiff's divorce proceedings when she was appointed as a Legal
Guardian ad Litem (L-GAL) for the Plaintiffs minor children by way of order
dated October 3, 2012. Subsequently, she was appointed as a parenting
time facilitator by way of the Judgment of Divorce on May 22, 2013.

11. That in 2015, the circuit court in the divorce proceeding entered
a further order indicating that Defendant Ronayne as parenting time
facilitator shall “continue to hold the passports for 2 of the minor children”,
but that she shall return the passports to the Plaintiff “upon request for a
maximum of 7 days prior to travel and [plaintiff] shall return [each] passport
within 5 days after return.”

12. That in December of 2017, Plaintiff proposed a trip to Italy with
his 5 children, including his minor daughter whose initials are MAJ, who

was then 13 years old.

 

 

13: hat Plaintiff provided Ronayne with flight information and the
planned itinerary and requested that she provide him with MAJ’s passport.

14. That Ronayne did not provide the passport, but rather raised
various conditions relating to release of the passport for MAJ, which
required Plaintiff to file an emergency motion in the circuit court to compel

Ronayne to release MAuJ’s passport.
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.4 Filed 12/23/20 Page 4 of 15

15. That the Italy trip was supposed to start early on December 24.
2017 with a flight to New York and a connecting flight to Rome. However.
the night before the scheduled departure. Plaintiff developed symptoms of
food poisoning during the wee hours of December 24, and decided to
create a back-up vacation plan in case he did not fee! capable of making an
international flight. As such, Plaintiff purchased tickets for himself and his
children to Fort Lauderdale, Florida, where his mother resided.

16. That after consulting with his physician via telephone on
December 24, 2017, Plaintiff decided to follow his doctor’s advice and

avoid the international trip, instead opting to use the alternate plan of the

Florida trip.

1/7. The court order from the circuit court requiring Defendant to
release MAuJ’s passport provided that the ‘Itinerary reflected on said ticket
[to Italy] shall be adhered to unless otherwise agreed by Plaintiff/father and
Defendant/mother.”

18. That at the airport on December 24, 2017. Plaintiff contacted
his ex-wife to obtain her consent to travel to Florida as an alternate trip with

the children. The mother then contacted Defendant Ronayne.
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.5 Filed 12/23/20 Page 5 of 15

19. That while MAJ was at the airport with her father, Defendant
Ronayne contacted her and instructed her to leave her father’s presence,
without telling him, and hide in a bathroom to continue their conversation.

20. That after MAJ left the family group, Plaintiff could not find her
and he and his other children became alarmed, looking for her throughout
the airport. Eventually, airport police were contacted, and MAJ was
eventually located hiding in a bathroom speaking to Defendant via phone.
This all resulted in the cancellation of the Florida trip.

21. Based on events at the airport, Defendant Ronayne filed an
emergency motion seeking to completely suspend Plaintiff's parenting time
with his minor children.

22. Based on Ronayne’s motion filed with the circuit court,
Plaintiff's parenting time was suspended.

23. That at all pertinent times, Plaintiff had a constitutional right to
raise his children and actively participate in their upbringing. See, e.g.
Santosky v Kramer, 455 US 745 (1982)(parent has fundamental liberty
interest in care, custody, and management of his or her child that is
protected by the V and XIV Amendments to the United States Constitution).

24. That the motion filed by Defendant Ronayne, which resulted in

state action suspending Plaintiff's parenting time, contained numerous false
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.6 Filed 12/23/20 Page 6 of 15

and scandalous allegations. At the time Ronayne made these allegations,
she knew they were false or unfounded.

29. That ultimately, Ronayne’s action, which was undertaken jointly
with the circuit court, was reversed by the Michigan Court of Appeals.
which also reversed the circuit court’s order denying Plaintiff's motion to
remove Defendant Ronayne as L-GAL.

26. The Michigan Court of Appeals, in its opinion issued March 3.
2020, noted that Ronayne’s motion was “riddled with hearsay, speculation
and accusations that ultimately proved unfounded’ and that the circuit court
granted her motion suspending Plaintiff's parenting time without so much
as conducting a hearing as required by statute and due process.

2/. After the initial motion filed by Ronayne containing unfounded
accusations that she used to obtain a suspension of Plaintiff's constitutional
right to participate in raising his child, Ronayne became even more
Involved with her quest to interfere with Plaintiffs parental rights.

28. In June, 2018, Defendant Ronayne made a request that the
circuit court enter an order preventing Plaintiff from attending MAJ’s middle
school graduation.

29. As noted by the Court of Appeals in its March 3, 2020 opinion,

the circuit court, again acting in conjunction with Ronayne, refused
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.7 Filed 12/23/20 Page 7 of 15

Plaintiff's “request that it take testimony” and instead relied on Ronayne’s
allegations regarding what Ronayne characterized as “father’s ‘pretty
alarmist craziness ... the only purpose of which is to make everyone
nervous.”

30. That following the hearing during which the circuit court refused
to take testimony, Plaintiff's request to remove Ronayne was denied and,
moreover, the circuit court, based on Ronayne’s request, “prohibited father
from attending [MAJ’s] graduation.” Ultimately, in large part due to the
dishonest actions of Ronayne, working in tandem with the circuit court
judge, on July 19, 2019, the circuit court issued a written opinion awarding
Plaintiff's ex-wife sole legal and physical custody of Plaintiff's daughter,
MAJ.

31. That the circuit court's order awarding sole physical custody

was unanimously reversed by the Michigan Court of Appeals by way of its
Opinion on March 3, 2020.

32. That, among other things, the Court of Appeals was highly
critical of Ronayne’s conduct, noting that “no evidence supports that
[Plaintiff's] behavior at the airport or the emails (all of which were sent to
people other than MAJ) ‘significantly’ impacted MAJ or her well-being” and

that while MAJ may have been distressed at the airport due to the last
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.8 Filed 12/23/20 Page 8 of 15

minute change in travel plans, the “evidence does not demonstrate that the
airport event had any effect on MAJ’s emotional well-being after that day,
let alone a significant effect.” (emphasis in Original).

33. That as noted by the Michigan Court of Appeals, Ronayne
became involved in the case to act “as parenting time facilitator or
coordinator.” (emphasis in original). The Court noted that the appointment
‘obligated Ronayne to work with mother and father to achieve a meeting of
the minds. Id. (emphasis in original).

34. The Court of Appeals noted that “Ronayne’s involvement has
far exceeded those agreed upon boundaries.”

35. The Court of Appeals opinion also noted that Ronayne far
exceeded the scope of her appointment and engaged in other improper
conduct. For example, the Court of Appeals noted as follows:

“Since then, Ronayne’s involvement has far exceeded those
agreed upon boundaries. For example, Ronayne withheld
MAJ’s passport despite a timely request from father to produce
it. Ronayne’s conduct was inconsistent with the order then in
effect. More globally, Ronayne has firmly and repeatedly
asserted that MAJ is opposed to any parenting time with
[plaintiff]. An L-GAL is expected to advocate as an attorney for

a child's best interests. Those interests include parenting time
with both parents.”
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.9 Filed 12/23/20 Page 9 of 15

Slip Op., p. 20.
36. The Court of Appeals also noted that Ronayne became
personally bent on destroying Plaintiffs relationship with his daughter MAJ.
37. That the Court of Appeals also made the following finding:

‘Furthermore, the evidence establishes that Ronayne became
personally enmeshed in MAJ’s relationship with [her father],
has encouraged MAJ to discontinue that relationship, and has
actively advocated in favor of maintaining MAJ’s complete
separation from her father. Ronayne also played a personal
role in the airport events when she advised MAJ to hide in a
bathroom, necessitating police involvement. The parties
engaged Ronayne to assist in resolving parenting-time
disputes, not to inflame them.”

Slip Op., p. 20 (emphasis in original).
38. The Court of Appeals ordered that Ronayne be removed as the
L-GAL in the case. Slip Op., p. 20.

39. That in addition to removing Ronayne from her role in the case.

the Court of Appeals also removed the trial judge for appearance of bias.

See Slip Op. 21.

COUNT | - VIOLATION OF 42 USC § 1983

40. Plaintiff incorporates by reference as though fully set forth

 

herein each and every allegation contained in the foregoing paragraphs of

Plaintiff's Complaint.
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.10 Filed 12/23/20 Page 10 of 15

41. That 42 USC § 1983 provides for a private cause of action
against “state actors” who deprive persons of their constitutionally
protected or other federal rights.

42. That while Defendant is not a traditional “state actor”
Defendant can be considered a state actor for purposes of § 1983 if her
activities in depriving Plaintiff of constitutional rights were undertaken
pursuant to conspiracy or collusion with a state actor.

43. Section 1983 establishes liability for every person who “under
color of” state law subjects another person “to deprivation of any rights,
privileges, or immunities secured by the constitution.”

44. That the Plaintiff has suffered a deprivation of constitutional
right, namely a violation of his parental rights which are protected by the
United States Constitution, Amendments V and XIV (See, e.g. santosky v
Kramer, supra) and his substantive and due process rights under the
United States Constitution, Amendment XIV.

49. The deprivation of Plaintiff's rights includes, but is not limited to
having his parenting time with MAJ taken away from him without so much
as an evidentiary hearing as required by statute and due process.

46. That the deprivation of Plaintiff's rights was caused, at least in

part, by the actions of the Defendant, who acted “under color of’ state law
Case 2:20-cv-13370-LJM-CIl ECF No. 1, PagelD.11 Filed 12/23/20 Page 11 of 15

when she undertook actions to knowingly deprive Plaintiff of such rights
(acting in conjunction with state actors, including a circuit court referee
and/or judge).

47. That the courts of this circuit have noted that “claims of
conspiracies between private and state actors, if adequately alleged,
generally suffice to establish state action on the part of the private actors”
under § 1983. See, e.g. Revis v Meldrum, 489 F.3d. 273, 292 (6" Cir..
2007).

48. That the record of the proceedings below, as outlined above,
shows that the Defendant went beyond the scope of her duties as L-GAL
and/or parenting time facilitator and actively took action in an attempt to
destroy the relationship between Plaintiff and his daughter, MAdJ.

49. That the record further shows that the Defendant was acting in
tandem with a state actor (namely a judge who was found by the Court of
Appeals to be potentially biased) to effectuate the deprivation of Plaintiff's
rights, including his parental rights relating to MAJ and his due process
rights to have an evidentiary hearing prior to the deprivation or suspension
of any parental rights relating to MAJ.

90. That upon information and belief and subject to discovery, the

Defendant was acting pursuant to a conspiracy (i.e. an express or tacit
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.12 Filed 12/23/20 Page 12 of 15

agreement) with the circuit judge to deprive Plaintiff of his constitutionally
protected rights.

91. That upon information and belief and subject to discovery, the
Defendant took overt actions in furtherance of the purpose of the
conspiracy, including filing baseless and/or unfounded motions that she
knew would result in state action depriving Plaintiff of his constitutional
rights.

92. That asa direct or proximate result of the Defendant’s actions
to deprive Plaintiff of his constitutional rights in violation of 42 USC §§1983
and/or 1985, the Plaintiff has suffered and will continue to suffer damages,
including injury to the relationship between himself and his daughter MAJ.
shock, humiliation, mortification, emotional distress, legal fees and other
expenses, in addition to other damages, both economic and non-economic.

93. That in addition to compensatory damages, Plaintiff is entitled
to an award of punitive damages against the Defendant because
Defendant's actions were undertaken with willful or wanton disregard of
Plaintiff's constitutionally protected rights.

WHEREFORE, Plaintiff respectfully requests this Honorable Court
enter a judgment in his favor against the Defendant awarding him such

damages as constitute full, fair and just compensation, together with a
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.13 Filed 12/23/20 Page 13 of 15

separate award of punitive damages, along with costs and attorney fees
pursuant to 42 USC § 1988, together with such further relief as the court
deems appropriate under the circumstances.

COUNT II —- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
04. Plaintiff incorporates by reference as though fully set forth
herein each and every allegation contained in the foregoing paragraphs of

Plaintiff's Complaint.

95. That Michigan law recognizes the tort of intentional infliction of
emotional distress.

06. That the Defendant engaged in intentional conduct, vis-a-vis
the Plaintiff that was outrageous, corrupt and abhorrent. Defendant’s
conduct was well beyond what should be tolerated in a civilized society.

0/. That in undertaking her course of conduct, the Defendant knew
that her conduct would cause Plaintiff to suffer extreme and severe
emotional distress.

08. That as a direct and proximate result of Defendant’s intentional
conduct, Plaintiff has, in fact, suffered severe and extreme emotional
distress, which has resulted in physical illness or symptoms.

09. That as a direct and proximate result of Defendant’s intentional

infliction of emotional distress, the Plaintiff has suffered damages, including
Case 2:20-cv-13370-LJM-Cl ECF No. 1, PagelD.14 Filed 12/23/20 Page 14 of 15

Injury to the relationship between himself and his daughter MAu, shock.
humiliation, mortification, emotional distress, legal fees and other
expenses, in addition to other damages, both economic and non-economic.

WHEREFORE, Plaintiff respectfully requests this Honorable Court
enter judgment in his favor against the Defendant awarding him such
damages as constitute full, fair and just compensation. along with costs and
attorney fees and such further relief as the court deems appropriate under
the circumstances.

COUNT Ill —- NEGLIGENCE

60. Plaintiff incorporates by reference as though fully set forth
herein each and every allegation contained in the foregoing paragraphs of
Plaintiff's Complaint.

61. That in her role as parenting time coordinator/facilitator,
Defendant owed a duty to work with both mother and father (Plaintiff) to
achieve a meeting of the minds on parenting time disputes.

62. That Defendant owed a duty of care to Plaintiff in Defendant’s
capacity as parenting time coordinator/facilitator.

63. That Defendant was obligated to fulfill her role as parenting

time coordinator/facilitator with reasonable care, caution, and
Case 2:20-cv-13370-LJM-Cl ECF No.1, PagelD.15 Filed 12/23/20 Page 15 of 15

circumspection for the rights of all to whom she owed a duty, including
Plaintiff.

64. That Defendant was negligent and/or reckless in her role as
parenting time coordinator/facilitator.

65. that as a direct and proximate cause of Defendant’s negligence
and/or recklessness in her role as a paid parenting time
coordinator/facilitator, Plaintiff has suffered and will continue to suffer
damages including shock, humiliation, mortification, emotional distress,
legal fees and other expenses, in addition to other damages, both
economic and non-economic.

WHEREFORE, Plaintiff respectfully requests this Honorable Court
enter judgment in his favor against the Defendant awarding him such
damages as constitute full, fair and just compensation, along with costs and
attorney fees and such further relief as the court deems appropriate under
the circumstances.

Respectfully submitted,
/s/Michael S. Cafferty

MICHAEL S. CAFFERTY P36613
Attorney for Plaintiff

333 West Fort St Ste 1400
Detroit, Ml 48226

313-628-4717
mcatfe@aol.com

DATED: December 23, 2020
